 WESTERN PUBLISHING CO.Western Newspaper Publishing Co., Inc. and Print-ing and Graphic Communications Union No. 17,International Printing and Graphic Communica-tions Union, AFL-CIO. Cases 25-CA-13309and 25-CA-1362126 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 14 September 1982 Administrative LawJudge Thomas A. Ricci issued the attached deci-sion. The General Counsel filed exceptions and asupporting brief, and the Respondent filed cross-ex-ceptions, a supporting brief, and an answering briefto the General Counsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions only to the extent consistent with thisDecision and Order.The Dismissed 8(a)(5) AllegationsWe agree generally with the judge's finding that,when the Respondent proposed changes in the "Ju-risdiction" clause of the next collective-bargainingagreement, it was not bargaining about the scopeof the unit but rather about employees' work as-signments. Therefore, we agree with the judge'sconclusion that there is no merit in the complaintallegation that the Respondent violated Section8(a)(5) of the Act by insisting on bargaining aboutthe scope of the unit, a permissive subject of bar-gaining. In adopting this conclusion, however, wedo not rely on the judge's gratuitous observationsregarding the merits of a previous charge whichwas withdrawn by the Union, the attitude of UnionPresident Clements during negotiations as evidenceof impasse, and the determination of jurisdictionaldisputes under Section 10(k) of the Act, becausethese comments have no bearing on our decision inthis case.21 The General Counsel and the Respondent have excepted to some ofthe judge's credibility findings. The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F. 2d 362 (3d Cir. 1951). We have carefully examined the record andfind no basis for reversing the findings.I We also note that, in par. 6 of "The Jurisdictional Dispute" sectionof his decision, the judge stated, "However this aspect of the case beviewed-unit or justification ..." when he apparently intended to state,"However this aspect of the case be viewed-unit or jurisdiction ....We therefore correct this inadvertent error.Furthermore, we find that, by proposing todelete bindery work from the classifications listedin article 43 of the contract, the Respondent wasnot bargaining about the scope of the unit, becausethe record clearly establishes that at the time thisproposal was initially made in the fall of 1980 nobindery work had been done at the Respondent'sfacility of several years. While the written proposalwhich the Respondent presented in March 1981continued to request the deletion of bindery workfrom article 43 of the contract even though the Re-spondent had purchased and installed some binderyequipment in January 1981, the Respondent assertsthat this was merely an oversight. We credit theRespondent's assertion, noting especially that inFebruary 1981 the Respondent began assigningsome of the bindery work to unit employees on aregular basis; that, at a grievance meeting in March1981 about the Respondent's assignment of binderywork to nonunit employees, Respondent PresidentGard assured the Union it would continue to assignbindery work to unit employees; and that thereaf-ter the Respondent did continue to assign binderywork to unit employees on a regular basis.We also agree with the judge's finding that as ofJanuary 1981 the parties had reached an impasse intheir bargaining for a new contract. Contrary tothe judge, however, we do not find that employeework assignments or "Jurisdiction" was one of thesubjects on which they had reached impasse at thattime, because it is undisputed that during the 12January 1981 bargaining session Respondent'sPresident Gard specifically informed the Unionthat jurisdiction was one of the subjects on whichhe was still willing to trade.It is well settled that, after bargaining to an im-passe, an employer does not violate Section 8(a)(5)of the Act by making unilateral changes, as long asthe changes are reasonably encompassed by theemployer's pre-impasse proposals.3Furthermore,after an impasse has been reached on one or moresubjects of bargaining, an employer may implementany of its pre-impasse proposals, even if no impassehas occurred as to those particular proposals whichare put into effect.4Although we agree with thejudge's ultimate conclusion that, after impasse hadbeen reached, the Respondent was entitled to makethe unilateral changes alleged as violations in thiscase, we note that in reaching this conclusion thejudge neglected to make the necessary findings thatthe particular unilateral changes made by the Re-s NLRB v. Katz, 369 U.S. 736, 745 (1962); NLRB v. Crompton-High-land Mills, 337 U.S. 217, 224 (1949).4 Taylor-Winfield Corp., 225 NLRB 457 (1976); Taft Broadcasting Co.,163 NLRB 475 (1967), enfd. sub nom. Television Artists AFTRA v. NLRB,395 F.2d 622 (D.C. Cir. 1968).269 NLRB No. 65355 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent were consistent with its pre-impasse pro-posals. Therefore, we must set forth our findingson this point.The Unilateral ChangesBy letter dated 26 January 1981, the Respondentnotified the Union that it would no longer makeany payments on behalf of its employees into threeof the Union's fringe benefit funds, the Supplemen-tal Unemployment Benefit Fund, the Prepaid LegalService Fund, and the Education Fund. The Re-spondent actually stopped making payments tothese three funds in March 1981. It is undisputedthat, beginning with its first written proposal, theRespondent had consistently proposed deleting thearticles in the contract regarding its participation inthese three fringe benefit funds.5Thus, in stoppingpayments to these three funds, the Respondent wasclearly implementing the same proposal it had of-fered to the Union before impasse.In the 26 January 1981 letter, the Respondentalso notified the Union that it would no longer beliable for portability of vacations under the expiredcontract.6On 15 April 1981 the Respondent posteda notice to employees about the summer vacationschedule, which stated that portability of vacationsfor unit employees was no longer recognized andlisted the number of vacation weeks each employeewas entitled to take, listing certain unit employeesas entitled to only 2 weeks of vacation rather thanto the 4 or 5 weeks they would have receivedunder the expired contract. Again, it is undisputedthat from its very first written proposal the Re-spondent had consistently proposed to excludeportability of vacations from the new contract, toreduce the maximum number of vacation weeksfrom 5 weeks to 3 weeks, and to increase the yearsof employment required to earn vacation weeksfrom 5 years to 15 years.7By ending its recogni-I We note that the Respondent's adamant insistence on ending its par-ticipation in these three funds was one of the principal factors relied onby the judge in finding that the parties had reached impasse.6 The expired contract provided that, after 3 years of employmentwith the Respondent, an employee who had worked for another employ-er having a contract with the Union would get credit for his years ofservice with the other employer when computing his vacation time withthe Respondent.I We note that the Respondent's adamant insistence on ending its li-ability for vacation portability was another factor on which the judgerelied in finding that impasse had occurred. We also note that the partieshad not reached impasse in January 1981 on the rest of the vacationissues. Thus, Respondent President Gard specifically informed the Unionduring the 12 January 1981 session that he was still willing to negotiateabout amounts of vacation earned for different lengths of service eventhough he was not willing to move on portability. However, as previous-ly stated, the fact that the parties had not reached impasse on these par-ticular issues does not by itself render the Respondent's implementationof these proposals illegal, where the parties had bargained to an impasseon other issues.tion of vacation portability, the Respondent wasclearly implementing the same proposal it had of-fered to the Union before impasse. As to the reduc-tion in the number of vacation weeks to which par-ticular employees were entitled, the record evi-dence indicates that the Respondent's posted vaca-tion notice was consistent with its pre-impasse pro-posal. The General Counsel points out that twounit employees with more than 5 years of servicehad their vacation reduced to 2 weeks from the 5weeks they would have been entitled to under theexpired contract even without considering portabil-ity; but, it is clear that neither of these employeeshad the 15 years of service required to earn 3weeks of vacation under the Respondent's pre-im-passe proposal.The General Counsel argues further that, even ifthis reduction in vacation time was consistent withthe Respondent's pre-impasse proposal, the Re-spondent was still not entitled to reduce unit em-ployees' accrued vacation time retroactively. It isundisputed that vacations scheduled for thesummer of 1981 had been earned during the yearbeginning I June 1980 and ending 30 May 1981,and that, therefore, unit employees had probablyaccrued some portion of their total yearly vacationtime before the contract expired on 31 October1980 and before the bargaining impasse wasreached in January 1981. However, the GeneralCounsel has presented no evidence concerning theRespondent's past practice as to accrual and use ofprorated vacation time, and the contract is unclearon this point.8 In the absence of evidence establish-ing that in the past the Respondent had permittedunit employees to accrue less than a full year'sworth of vacation time and use it during the sameyear, the General Counsel has not established aprima facie case that the Respondent unilaterallyreduced any unit employee's accrued vacationtime.While the Respondent had consistently proposedduring the bargaining to replace the Union's Healthand Welfare Fund with its own private health in-surance plan, it did not implement this proposalafter impasse. Rather, the Respondent continued topay the same monthly premium to the Union's' While the expired contract provided that employees with less than afull year of employment would receive vacation pay on a prorata basis, italso stated that "Vacation entitlement is the anniversary date." This doesnot answer the question whether employees had been permitted to useany prorated vacation time during the same year it had been accrued,before their anniversary dates, or whether they had to wait until the yearfollowing their anniversary dates to use any prorated vacation. Rather, itseems to indicate that employees were only entitled to receive proratedvacation pay instead of using prorated vacation time and that at the earli-est they would only be entitled to this prorated vacation pay as of theirparticular anniversary dates instead of during the summer vacation sched-ule.356 WESTERN PUBLISHING CO.Health and Welfare Fund from the time impassewas reached in January 1981 until the unit employ-ees went on strike in October 1981. However, on IMarch 1981 the trustees of the Union's Health andWelfare Fund increased the premium due from theRespondent, and the Respondent failed to pay theincreased amount when it was first due in April1981. Inasmuch as the Respondent was not notifiedof this increase until June 1981, it clearly fulfilledits duty to maintain the status quo by continuing tomake its regular payments until that time. But, con-trary to the judge's finding, it is undisputed that theRespondent did not pay the increased premiumeven after it received the notice in June 1981. TheRespondent states that it did not pay the increasedamount because of the suspicious circumstancessurrounding its delayed receipt of the notice aboutthe increase, more than 3 months after the date onthe notice and only 2 days before the Union filedits second unfair labor practice charge in this casealleging that the Respondent's failure to pay the in-creased premium after 1 March 1981 was illegal.The Respondent also notes that shortly after it re-ceived this notice it resumed bargaining with theUnion, both about a new contract and about set-tling the pending unfair labor practice charges, andthat in September 1981 it offered to pay the in-creased amounts due to the Union's Health andWelfare Fund retroactively. Under the unique cir-cumstances of this case, we conclude that the Re-spondent's failure to pay the increased premiumsbetween June and October 1981 was not an unlaw-ful unilateral change, because the Respondent wasentitled to a reasonable period of time in which toinvestigate its doubts about the authenticity and thetiming of the notice.As noted above, after the parties had reached im-passe, the Respondent purchased some binderyequipment and began performing bindery workagain, for the first time in several years. The Re-spondent assigned some of this bindery work tounit employees on a regular basis, but also assignedpart of this bindery work to nonunit employees onoccasion. It is undisputed that, from the very be-ginning of the bargaining, the Respondent had con-sistently proposed deleting any reference to bind-ery work from the classifications listed in article 43and referred to in the "Jurisdiction" clause of thecontract, which governed employees' work assign-ments. We agree with the judge's finding that, byproposing changes in the "Jurisdiction" clause, theRespondent wanted to gain more flexibility inmaking temporary work assignments to nonunitemployees, as needed. Thus, the Respondent's oc-casional assignment of bindery work to nonunitemployees was encompassed by its pre-impasseproposals.The General Counsel contends that in November1980, before any impasse in bargaining, the Re-spondent unilaterally changed working conditionsby assigning only one unit employee to run the 45-inch press, instead of two employees as required bythe contract. While it is undisputed that the Unionfiled a grievance in November 1980 protesting theRespondent's assignment of one employee to runthis press, there is insufficient evidence to indicatethat this was a change from the Respondent's pastpractice. Rather, Respondent President Gard testi-fied that for the past several years the 45-inch presshad occasionally been run by one employee as theneed arose, and this testimony was not rebutted.Therefore, we conclude the General Counsel hasnot made out a prima facie case that the Respond-ent unlawfully changed working conditions.The 8(a)(1) ViolationFinally, the judge found that, in October 1980when the parties were in the early stages of bar-gaining, Respondent President Gard told employeeClaude Wood, "if anybody should strike this com-pany they would never work for him again." Thisfinding was based on the testimony of Wood,which the judge credited, relying in part on thefact that Wood had returned to work for the Re-spondent by the time he testified in July 1982.However, it is undisputed that Wood never re-turned to work after the strike began on 5 October1981. Therefore, we do not rely on this factor inadopting the judge's finding. Nevertheless, weadopt the judge's crediting of Wood's testimonyover that of Gard, inasmuch as the judge relied onother independent factors in resolving this credibil-'ity issue. The Respondent contends that this threatdid not violate the Act because Wood was a statu-tory supervisor at the time it was made. While therecord establishes that Wood was a foreman whenGard made this statement, his supervisory statuswas not litigated and there is insufficient evidenceto indicate whether he actually possessed or exer-cised any supervisory authority as a foreman.The judge concluded that this isolated threat didnot warrant an unfair labor practice finding, be-cause its effect on the employees must have beenlargely dissipated by the time of the hearing andbecause Gard had in effect withdrawn the threatby taking Wood back after the strike. As notedabove, the judge erred in finding that Gard tookWood back after the strike; rather, the record es-tablishes that Gard refused to rehire Wood whenhe made an unconditional offer to return to work,because he had been permanently replaced. More-357 DECISIONS OF NATIONAL LABOR RELATIONS BOARDover, we do not agree with the judge that thetiming of the threat so long before the hearing isrelevant to our finding of a violation. Thus, con-trary to the judge, we find that the Respondentviolated Section 8(a)(1) of the Act when Gardthreatened to fire any employee who went onstrike.THE REMEDYHaving found that the Respondent violated Sec-tion 8(a)(1), we shall order the Respondent to ceaseand desist and to post an appropriate notice. TheGeneral Counsel argues that the Respondent'sunfair labor practices caused the unit employees togo on strike in October 1981; however, the recordevidence clearly establishes that the unlawful threatmade in October 1980 played no part in the em-ployees' decision to go on strike a year later.Rather, the employees testified that they were con-cerned about losing their coverage under theUnion's Health and Welfare Fund, about the de-crease in their vacation time, and about the Re-spondent's failure to make payments to the otherfringe benefit funds. Since we have found that theRespondent's unilateral changes did not violate theAct, we find that the Respondent did not commitany unfair labor practice which caused the strike.Accordingly, we find that the unit employees wereengaged in an economic strike, and we shall not re-quire the Respondent to offer immediate reinstate-ment with full backpay to the strikers, all of whomwere permanently replaced.9ORDERThe National Labor Relations Board orders thatthe Respondent, Western Newspaper PublishingCo., Inc., Indianapolis, Indiana, its officers, agents,successors, and assigns, shall1. Cease and desist from(a) Threatening to discharge its employees ifthey engage in a strike.(b) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the rights guaranteed them in Section 7of the Act.2. Take the following affirmative action designedto effectuate the purposes of the Act.(a) Post at its place of business in Indianapolis,Indiana, copies of the attached notice marked "Ap-pendix."10Copies of the notice, on forms provided9 The rights of economic strikers are governed by the Board's decisionin Laidlaw Corp., 171 NLRB 1366 (1968), enfd. 414 F.2d 99 (7th Cir.1969), cert. denied 397 U.S. 920 (1970). There is no allegation in this casethat the Respondent has failed to fulfill its obligation to the economicstrikers under Laidlaw.o1 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-by the Regional Director for Region 25, afterbeing signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consec-utive days in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.MEMBER HUNTER, concurring.I agree with my colleagues' findings that impassehad been reached here and that the Respondent'simplementation of changes after impasse was sub-stantially consistent with its pre-impasse proposals.In so doing I do not find it necessary to adopt mycolleagues' discussion of these points in its entirety.In addition, I agree with my colleagues for the rea-sons given by them that the Respondent violatedSection 8(a)(1) of the Act by threatening to fireany employee who went on strike.tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNotice To EmployeesPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT threaten to discharge our employ-ees if they engage in a strike.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WESTERN NEWSPAPER PUBLISHINGDECISIONSTATEMENT OF THE CASETHOMAS A. RICCI, Administrative Law Judge. A hear-ing in this proceeding was held on January 4 and 5, andon July 6, 7, 8, and 9, 1982, at Indianapolis, Indiana, onseparate complaints by the General Counsel againstWestern Newspaper Publishing Co., Inc., here called theRespondent or the Company. The complaints were358 WESTERN PUBLISHING CO.issued on charges filed by Printing and Graphic Commu-nications Union No. 17, affiliated with InternationalPrinting and Graphic Communications Union, AFL-CIO, here called the Union. The issues presented involveessentially alleged violations of Section 8(a)(5) by theRespondent, in making unilateral changes in conditionsof employment without proper bargaining with theUnion, the established exclusive majority representativeof its employees. Briefs were filed after the close of thehearing by the General Counsel and the Respondent.On the entire record and from my observation of thewitnesses, I make the followingFINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent, an Indiana corporation, has its princi-pal place of business in Indianapolis, Indiana, where it isengaged in the manufacture, sale, and distribution ofprinted materials and related products. During the 12-month period preceding issuance of the complaints, arepresentative period, in the course of its business theRespondent purchased goods and materials valued inexcess of $50,000 received directly from out-of-statesources. In the course of its business it also sold annuallygoods and materials valued in excess of $50,000 directlyto out-of-state locations. I find that the Respondent is en-gaged in commerce within the meaning of the Act.II. THE LABOR ORGANIZATION INVOLVEDI find that Printing and Graphic CommunicationsUnion No. 17, International Printing and Graphic Com-munications Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. The Question PresentedThe record in this case reflects a confusion in termsthat tends to obscure the issues. This fault appears in thewording of the charges, in the language of the com-plaints, and in the contentions articulated during thehearing by both the General Counsel and the principalwitness in support of the complaints. It is necessary,therefore, at the outset to state plainly and exactly thequestions to be decided.The complaint says this Company is engaged in the"manufacture, sale and distribution of printed materials."With the Respondent's answer admitting this allegation,there is no other exact explanation of exactly what kindof work goes on in this plant and just what the Compa-ny's business is. There are words without end, by thevarious witnesses, about this and that process, onemethod of work and another, classifications of employeeswithout end, etc. But this much is clear: At the time ofthe events, the second half of 1980, the Company had 28employees, 7 represented under contract by Local 17 ofthe International Printing and Graphic CommunicationsUnion (previously known as the Pressmen's Union), theCharging Party here, 4 represented by the InternationalTypographical Union (ITU), which did not participate inthe hearing, 12 shop workers not represented by anyunion, 2 office clericals, and I janitor.The last of a number of contracts between the Re-spondent and Local 17, a 3-year agreement, was due toexpire on October 31, 1980, and by letter dated 4 monthsbefore the end of the contract term, the Company ad-vised the Union it would not thereafter be bound by itsterms. After an exchange of letters, and after the Compa-ny had put in the hands of the union president, RobertClements, a comprehensive proposal for revising a greatmany of the substantive terms of the old contract, theparties met in successive bargaining sessions. Meetingswere held on July 18, October 13 and 20, November 7and 20, 1980, and January 12, and March 4, 1981. Noagreement was reached. About January 26, 1981, theCompany discontinued payments for a number of fringebenefits into certain union funds which the employeeshad enjoyed under the old contract. It had discussedeach of these many items with the union representatives,each time insisting it no longer was willing to pay thatmoney. The Union never yielded on its insistence that allthose fringe benefits must be provided for in any agree-ment reached. On March 17, 1981, the Union filed acharge here being considered (Case 25-CA-13309), ac-cusing the Company of bypassing the Union by such dis-continuance of the fringe benefits. Based on that chargethe first complaint was issued on June 19, 1981, allegingthat by unilaterally discontinuing the fringe benefits theRespondent violated Section 8(aX5) of the Act.In defense the Respondent contends that by January1981, after seven bargaining sessions, and after theUnion's unyielding adamancy, an impasse had beenreached, and it therefore had a right to take such actionin its economic interests. That issue, precise and easilyunderstandable, presents no problem as to coherence, atleast. Was there an impasse, after all the meetings, suchas to permit the employer to put in effect the conditionsof employment it had been unable to persuade the Unionto accept? If in fact the Respondent had by that time dis-charged its statutory duty to bargain, there was nothingwrong in running its business as it saw fit.After issuance of the first complaint, the Union filedan amendment to its first charge, plus a second charge(Case 25-CA-13621). The idea injected into the case bythe Union by these later documents is that the Respond-ent "insisted to impasse on a substantial modification ofthe unit jurisdiction contract provision." This last act isrephrased in the second complaint issued on July 29,which, in point, reads, "The Respondent has demanded,as a condition of consummating any collective-bargainingagreement, that the Union agree to a provision thatwould alter the scope of the appropriate bargaining unit...." It is these two phrases-"unit jurisdiction" and"scope of the appropriate bargaining unit"-on whichthe General Counsel, and the witnesses, expanded con-tinuously into incoherent jargon and double-talk whicheludes clear comprehension on the transcript.But the fact as to precisely what the Company wantedto do, what it had already done once or twice, and whatthe Union said it would never agree to, do emerge.George Gard, the company president, wanted occasion-359 DECISIONS OF NATIONAL LABOR RELATIONS BOARDally to put one of the office girls, or even a janitor, to dosome work on a press, or on a folding machine, or on astamping of envelopes operation, when the needs andwork was better served that way. He even wanted theUnion to agree the Company could hire a part-timer, ora moonlighter, to come in once in a while to run a moreefficient shop, even cheaper, although there is no directevidence about precisely economic benefits. But a moreimportant, and very relevant fact, is that neither with re-spect to any past use of persons other than the Local 17members, nor in connection with the proposed use ofothers, is there any assertion that any of the seven menrepresented by Local 17 ever lost a moment's pay, orhad reason to believe they would ever be in danger ofsuffering economic loss were the Company to run amore efficient and more economical operation.If the 7 people represented by Local 17 never stoppedwork, how does use of some of the 12 unrepresented em-ployees, or 1 of the 4 represented by the ITU (whichwas also involved!), alter the bargaining unit? Whenwork is ended for the day, the seven Local 17 membershave left after completing their regular hours, and it isrealized some work of importance remains to be done, isit an unfair labor practice for Mrs. Gard, half owner ofthe business and in charge of the whole operation withher husband, to go to a camera, or a stripper trimmer,and work a few hours to keep the orders flowing? Thiswas a contention of the Union at the hearing! How doesunion jurisdiction-its self-proclaimed rights (territorial?occupational?) in certain kinds of commercial oper-ations-relate to the composition of a bargaining unit ina particular factory, which is also the position taken bythe General Counsel in this case? A document receivedin evidence is a letter signed by Clements, president ofLocal 13, and Francis Biggs, president of the ITU, show-ing agreement between those two men as to how work isto be divided between their respective union member-ships in this plant of the Respondent. How does anagreement between two unions become binding on anemployer who wants to run his business as he thinksbest? For the moment the following quotation will do:...unless transfers are specifically prohibited bythe bargaining agreement, an employer is free totransfer work out of the bargaining unit if: "(1) theemployer complies with Fibreboard Paper Productsv. N.L.R.B., 375 U.S. 203 ...by bargaining ingood faith to impasse; and (2) the employer is notmotivated by antiunion animus ...." University ofChicago v. NLRB, 89 LRRM 2117.In a certain, limited sense, this question of the Re-spondent wanting to use some of its other employees tohelp do the work of the seven represented by Local 17stands apart from the unilateral discontinuance of fringebenefits payable only to the benefit of the seven. But inreality, considering the consolidated case as a whole,there is a very significant connection between the two. Ifthere is one thing clear on this record it is that Clements,for Local 17, was determined never, but never, to yieldon what he called his union's jurisdictional rights. Aswill be shown, the record proves a sufficient impasse onthe Company's demands to stop paying into the variousunion funds. But even if the Respondent had agreed towithdraw those demands, there can be no doubt the par-ties would still now be at a standstill on this question ofthe Company's right to shift employees about as theneeds of the plant require. The Union's unyielding stanceon its so-called jurisdictional rights not only supports,but in truth is the most persuasive proof of, an absoluteand total impasse between the parties.Although belabored into infinitesimal detail by Cle-ments at the hearing, the facts as to the continuing dis-cussions back and forth are not disputed. No need to re-state every job and title here. But one last preliminarycomment is now in order. A number of times the Gener-al Counsel stated on the record that there is no conten-tion the Respondent, at any stage of the negotiations,failed to bargain in good faith. This is a very meaningfultruth here. Repeatedly in his recital Clements portrayedGard, who did most of the talking for the Company, asan unpleasant, antagonistic, vengeful person. The infer-ence he sought to raise, albeit not directly spoken, wasthat the company president was opposed to Local 17 assuch, and wanted to weaken the strength of that unionamong his employees. That the two men, throughout themeetings that took place, warred against each other istrue. But whatever the conflict, Clements' attitude wasno less antagonistic towards the Respondent. In fact, inAugust 1980, after only one bargaining session had takenplace, and after he had studied the Company's initialwritten demands substantially emasculating the old con-tract, the Local 17 president filed NLRB charges againstthe Respondent accusing it of bargaining in bad faith. Hethought better of it (after the Board's investigationshowed no merit in the charge?) and withdrew thecharge, in order to renew the bargaining sessions. Allthis means is that the objective facts-economic demandsmade and refused again and again-must govern decisionhere.That Clements was determined, throughout the entireperiod not only from July 1, 1980, to January 1981, buteven into October of 1981-never to yield on what hecalled the jurisdictional dispute with the Company, is theclearest thing on this record. After the Company discon-tinued paying into the various union funds, and thecharges and complaints in this proceeding had come tolight, the parties tried again to reach agreement on a newcontract, this time each side with its lawyer assisting. InSeptember 1981, the Company offered to make retroac-tive payments into the union funds, the contributions ithad discontinued in January, hoping this would bringabout accord. And still Clements insisted on what hewanted in terms of jurisdictional prerogatives, clearly re-emphasizing his absolutely fixed determination. He calleda strike in October 1981, and never mind the fact theCompany was now willing to pay a substantial amountof fringe benefits retroactively.In the attempt to portray himself a reasonable man,willing compromiser, in contrast to the destructive atti-tude he attributed to Gard, Clements said it was theseven employees he represented who decided to strike,not he. But then he admitted he had asked for strike ap-360 WESTERN PUBLISHING CO.proval from his International Union before talking to theemployees about strike, and even that where Local 17 isconcerned, there can be no strike without the approvalof the Union. This farce by a professional Pressmen un-ioneer completely destroys every effort Clements made,during more than 2 days on the witness stand, to protesthis continuing willingness to be receptive to the oppos-ing contract proposals.In the light of his immediate reaction to the Compa-ny's written proposals after the first bargaining session inJuly 1980-filing a worthless refusal-to-bargain chargewith the Labor Board-and the successive meetings ex-tending over 7 months with not an iota of yielding on hispart as to the critical question of "union jurisdiction," itmay well be that hopeless impasse, in this case, wasreached before July 29 dawned. But I do not rest deci-sion on that. The parties did meet and talk six moretimes after that day. Nothing came of it. All .I say is thatClements' own clearly revealed attitude toward theCompany's demands, which were perfectly lawful inevery respect, proves impasse in this case without ques-tion.B. The Jurisdictional DisputeShorn of the conclusionary language used in the plead-ings and by the prosecution's side of the case, what Gardwas asking of Local 17 is very simply stated. He wantedto be free to use any employee in the plant, even anextra part-time he might on occasion need, to do anykind of work that the seven Local 17 men could notalone accomplish. He never suggested that any of theseven lose any time, or work less than their regular full-time shifts as they always enjoyed. And he explained hisdemand as required by the needs of efficiency and econ-omy. Because he insisted on that right, the complaintcalls his action illegal by characterizing it as a change inthe bargaining unit.In adamantly refusing to give an inch to the Compa-ny's requests, Clements kept talking about jurisdiction.Repeatedly he referred to the existing contract's article4, entitled "Jurisdiction." This is the one the GeneralCounsel says describes the bargaining unit. In pertinentpart, the article reads as follows:It is understood that the jurisdiction of this con-tract extends over all printing presses, including butnot limited to, gravure, offset, letter press, letter set,and flexographic and associated devices, includingsizes of cuts, make ready known as overlay (eithermechanical or hand), interlay, color matching,making or running of color proofs, pre-press proof-ing and film processors proofing color separationsand all work in connection with offset, this includesbut not limited to, all operations involving film oroffset (offset preprep), also all work in connectionwith plate making including but not limited tocamera operation involving paper of film, all dark-room work, stripping, layout after the camera,opaquing, plate making and flexographic platemounting.In fact, instead, the bargaining unit is explicitly set out inthe contract preamble, and reads:The Employer hereby recognizes the Union as thecollective bargaining representative for all employ-ees working in classifications covered by this agree-ment.Some of the functions listed under jurisdiction did notexist in the plant at all, some had not been performed forseveral years. Clement held firm against changing asingle word in that contract language. What he wasreally saying throughout the extended negotiations, al-though he did not put it in so many words, was that ifGard wanted anyone else-i.e., other than the sevenLocal 17 men then, on the job-to perform any of thework so meticulously detailed, he either had to callsomebody from the Union's office or hire an outsider,who would then, of course, have to become a Local 17member. This is another way of saying that the "work"belongs to the Union, this Union. This is what the word"jurisdiction" means when used in this union contract.'But what even more clearly reveals Clements' true ob-jective of wanting the work to go to members of hisUnion, now, and always, is something he did not dowhen Gard, even before as well as after the old contractexpired, in fact assigned small portions of the so-calledunit jurisdiction work to ITU members or his nonunionemployees. Clements never protested that temporary as-signments were paid for at rates below the contractwages. If Gard had hired people off the street to do theextra work, no one could have questioned his right to dothat. That he would have had to pay such outsiders thegoing wages is clear, but that is not what this case isabout. More, Clements never asked that the nonunionemployees, or the ITU men used in this way, join Local17 when so assigned. Under the old contract he had aright to do that. But all this means that the question wasnot about the appropriate bargaining unit at all. It wasinstead an unyielding demand by Local 17 that it had alegal right to dictate the Company's choice of employ-ees. I think this is an indefensible position.2I In dismissing another complaint where the employer insisted to im-passe upon freedom to assign work to available employees of variouskinds, the Board's language in appraising the true objective of the unionthere fits exactly the position advanced by Clements here.With respect to the Company's proposal to combine the use of prere-cording with the elimination of categories and its proposal to contin-ue broadcasting by employees removed from the bargaining unit, theUnion stated that "such anti-union weapons we cannot place in thehands of the Company." ... The Respondent wanted certainchanges in working conditions which would give it greater flexibilityin the assignment of its personnel. As viewed by the Union, thismeant serious loss to its members. [Taft Broadcasting Co., 163NLRB 475, 477, 478 (1967).]The word "members" does not mean unit. Indeed, to refer to union mem-bership in defining the bargaining unit in any Board proceeding would doviolence to Sec. 8(aX3) of the Act.From Clements' testimony:Q .... what did you say on other occasions concerning jurisdic-tion and scope of your bargaining unit?A. I do not recall. I could say I believe that we said that you areattempting to take away our jurisdiction, and I do not recall otherterminology that I had used on different occasions.Continued361 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI also do not think two unions have a right, under thisstatute, to allocate any employer's work between them-selves without regard to the Company's financial inter-ests, so long as he honors the agreed-upon wage scalesset up in a contract. Clements' position on that very im-portant point, again disregarding his continuing double-talk, is very clear. In 1977 he made a deal with theITU-unilaterally, i.e., bypassing the employerl-where-by ITU members could do camera work in this plant.When arguing in support of his insistence that in 1980and 1981 this Respondent must stop using ITU menthere, as it had several times done between 1977 and1980, Clements justified his position on the ground hisprivate deal with the ITU was no longer in effect. In thefield of the social sciences, much has been written on thesubject of "Who Governs?" In a plant, owned, of course,by the employer, who governs-the union?3However this aspect of the case be viewed-unit orjustification-it was an economic demand the Respond-ent made for modification of the expired contract, andcompletely proper. Cf. Taft Broadcasting Co., supra. Cle-ments' recital of the lengthy talks that went on duringseven bargaining sessions extends over 400 pages of testi-mony. He was argumentative, quarrelsome, evasive, andcompletely lacking in direct and responsive talk. Gardalso, as a witness, interspersed his versions of the talkswith much explanatory and legal phraseology. Boththere witnesses were emotionally aroused during the ne-gotiations and into the hearing, and naturally they didmore arguing than plain speaking. But Clements wasalways accompanied by an assistant, who listened andtalked little. Apparently Frank Stankovich is not anexpert in the jargon of unionism in the printing industry,for he spoke plainly and to the point. The following areexcerpts from his testimony:Q. Now, did Mr. Gard ever propose with respectto Article 4 Jurisdiction, that the employee repre-sented by Local 17, who had operated the camera,would cease doing so?A. No.Q. ... It was clear wasn't it that what he [Gard]was talking was having the right also to assignother people to do the work when your peoplewere busy. Isn't that really what was being dis-cussed.?A. He said that he wished to do that, yes.Q. Yes. And almost every time the subject of thecamera came up under Article 4 jurisdiction, Mr.Gard referred to this agreement for split jurisdictionor joint jurisdiction with the ITU, did he not?Q. Did you ever tell Mr. Gard that you were not legally requiredto negotiate the scope of your bargaining unit, or the definition ofyour bargaining unit?A. I don't recall that phraseology.3 An interesting, and I think relevant phrase, appears in a Board deci-sion where a real insistence unilaterally on altering a bargaining unit washeld to be unlawful. Newspaper Printing Corp., 232 NLRB 291 (1977).There the Board said: "The Board does not certify as appropriate a unitwhere one party has unilateral control over unit scope." This is preciselywhat Clements claimed as his right via his agreement with the ITU, andnever mind the employer's position.A. Yes.Well, they didn't want the jurisdiction in thereabout the camera. They felt that the-I'm not sureit was all during this session ..... They felt that ifthey wanted someone else to operate the camera,they should be able to; and that plate making waseasy and shouldn't be-shouldn't have to be donewith just journeymen; and that stripping was kin-dergarten stuff and they could-they should be ableto have it done by anybody that they needed. If ourpeople were busy, they felt they could just movesomebody in there and they could do it themselvesand get the work done. They didn't feel that theyshould be made to work the people overtime.Q. And was there any discussion of mailing, thatyou recall?A. He [Gard] discussed that he didn't do anymailing anymore and that he wasn't going to paythese rates for a journeyman to do the mailingwhen he had just put stamps on postage. He didn'tfeel that was right.Q. Do you recall Mr. Gard offering any reasonfor wanting to delete that section?A. He said that he had-he could-he felt that hecould use other people, other than persons underthe jurisdiction of the contract, doing some of thework.Q. Did he say which other people he was refer-ring to?A. Himself or his wife.Mr. Gard said that he didn't want the camera op-eration to be covered. And that he felt that itwasn't needed in the contract, that it wasn't donejust by our people No. 17.Mr. Gard said that he could not agree upon a su-pervisor-foreman, a working foreman doing-notdoing any production work in a reduced workweek.That he-he didn't want him just standing there, hewanted him to work.There is a parallel between this case and the commonjurisdictional dispute proceedings which the Board con-ducts under Section 10(k) of the Act.4When two unions4 Sec. 10(k) reads as follows in pertinent part:Whenever it is charged that any person has engaged in an unfairlabor practice within the meaning of paragraph 4(d) of section 8(b),the Board is empowered and directed to hear and determine the dis-pute out of which such unfair labor practice shall have arisen, unless,within the ten days after notice that such charge has been filed, theparties to such dispute submit to the Board satisfactory evidence thatthey have adjusted, or agreed upon methods for the voluntary ad-justment of, the dispute. Upon compliance by the parties to the dis-pute with decision of the Board or upon such voluntary adjustmentof the dispute, such charge shall be dismissed.362 WESTERN PUBLISHING CO.fight between themselves as to whether particular workin an employer's place of business should be assigned to"employees" in a particular labor organization, theBoard holds a hearing and decides which of the twounions is entitled to the work. While in the case at barthe major dispute was between Local 17 and the employ-er, as to which employees should perform certain work,in fact a part of the dispute truly was between twounions-Local 17 and the ITU, the classic situationunder Section 10(k) of the Act. The evidence is direct-and it need not be repeated here-that Gard, of theCompany, wanted, when it served the Company's eco-nomic interests, to have some of the work performed byITU members, but Local 17 would have none of that.The ITU did not come to the hearing. Its last contractfor the four men it still represents in this plant expired in1977 and has not renewed. Why? It is highly unlikelythat the ITU would permit its members to work for 5years without a written contract in effect. The reason forsuch an unusual arrangement is strongly indicated here.In 1977 its president and President Clements of Local 17signed an agreement between themselves, that theywould enjoy "joint jurisdiction of a graphic arts cameraat Western Newspaper Publishing Company."The trouble with this is that where Section 10(k) ofthe Act speaks of "voluntary adjustment of the dispute,"it does not mean agreement between the two unions. Itmeans instead voluntary adjustment between the employ-er and the union which feels its work is being given tothe wrong union. But if the statute itself, in very pointedlanguage, is aimed at encouraging those two parties-em-ployer and claiming union-to adjust their differencesvoluntarily, how can this Respondent be faulted fortrying to sell its proposed arrangement to the pressmen'sunion across the bargaining table?All things considered, I find that by proposing to alterarticle 4-entitled jurisdiction, and by holding firm to itssuggestion just as Local 17 never moved from its fixedopposition, the Respondent did not violate the Act.And maybe all this discussion here about jurisdiction,repeating the jargon and double-talk used by the press-men's representative throughout the hearing, was notnecessary at all. He resisted to the last any suggestion ofany of the work being taken away from those sevenpeople he had in the shop. He called it jurisdiction andthe General Counsel kept calling it appropriate unit. Ap-propriate unit does not mean Joe, Sam, and Harry whohappen to be working at any given moment. They couldquit, be fired, retire, die, and the unit would remain thesame. It is the work, the jobs, however described, thatdefines the bargaining unit. The owner of the companywanted to use Mary, the office girl, of his wife, or some-body else, to do some of the work. All Clements had todo was tell him he would have to pay the same wages tothose others, and if they stayed on the job long enough,maybe even have to join the Union, if the contract so re-quired. He did neither. Instead he wanted nothing lessthan that Joe, Sam, and Harry must do the work andnobody else. He was not concerned with bargaining unitat all.Suppose Gard had told the Union, at the start of nego-tiations, that he wanted the Union to agree that he couldcontract away to an outside company half of the worknecessary. In that event he would not be using Mary,Mrs. Gard, or some moonlighter, but he would havebeen proposing that three, or four, of the seven men thenon the job and represented by the Union, be sent home.And his reason would have been to pay less to have partof the work done. This was his reason for what he infact proposed to Clements. If in the hypothetical the par-ties then stood at loggerheads after 6 months of hard bar-gaining, a real impasse, as here, would the Respondenthave been free, under Board law, to go ahead and con-tract away half the work? The answer is yes. FibreboardCorp., 138 NLRB 550 (1962), 375 U.S. 203 (1964). This issubstantially what this case is about.I find that by the month of January 1981 the partieshad reached an impasse in their bargaining, whateverthat word means in Board law. There is nothing subjec-tive about this conclusion, for it is based on undisputedobjective facts. The parties discussed many items-over60-in the old contract. The Company wanted to changemore than 40 of them. There was agreement on veryfew, the more minor ones. By the time January arrived,there was still disagreement on maybe 40 items, andthese involved each of the major money-costing old pro-visions which the Company wanted to discontinue, pay-ments into various union-controlled funds. All this, be-sides the jurisdictional dispute already discussed above. Ido not think a useful purpose would be served by repeat-ing here how often, just when, each side summed uptheir notes to record what was still in dispute, just whenthey kept exchanging summaries of their proposals andcounterproposals, what words were used at this meetingor that when the many constantly disputed items weredebated back and forth. In fact the parties do not dis-agree on the reality that, as to each of the benefits pre-cisely called for and which the Company wanted to dis-continue, neither party ever waivered.Among the substantive contract costs which the Re-spondent wanted to discontinue were payment to theUnion to operate what was called supplemental unem-ployment benefit fund, prepared legal service fund, andeducation fund. In each of its formal summaries of posi-tion, on July 23 and again on December 3, the Companyproposed abolition of these obligations. The testimonyexplaining the economic basis for the position is perfectlyconvincing. In turn, in each of its three written summa-ries of position which the Union gave the Respondentbefore March 1981, it repeated its refusal to go along. Atone meeting after another the parties kept restating thereasons which underlay their conflicting positions, re-peating the same story again and again.Another benefit which the employees enjoyed underthe old contract was called vacation "portability." Thismeant that any employee who had previously workedfor some other company which had a contract withLocal 17 was entitled to vacation time credit for what-ever periods of time he had worked for the other compa-ny. President Gard of the Respondent wanted no moreof that. This item too was discussed a number of times,with neither party yielding at all. This running disagree-ment on changes proposed by the Company ran on with-363 DECISIONS OF NATIONAL LABOR RELATIONS BOARDout end; the sheer number of deadlocked issues helpsprove the fact of real impasse.Fixed determination not to yield on major items isenough to call an impasse. It is not a prerequisite of theright of an employer to move unilaterally that there bedisagreement on all that is discussed. "[A] deadlock isstill a deadlock whether produced by one or a number ofsignificant and unresolved differences in positions." TaftBroadcasting, supra. Were seven bargaining sessionsenough before the Company could declare an impasse?In her brief the General Counsel says that was notenough, there should have been as many more-over an-other 6-month period perhaps, or a year maybe? Thecoin has two faces. The Company wanted to stop payingfringe benefits it said it could not afford. The longer itkept talking the longer it went on paying. If talking wenton and on, the Union benefited in a case like this. WhatClements wanted was for the payments to continue in anew contract. If law permits him to keep talking indefi-nitely, he obliquely achieves his objective- effective re-newal of the same old contract-by the technique oftalking throughout the next year or two. I do not thinkthe law was so intended.Clements, for the Union, instead of coming out with astraight no, often said at the bargaining session, "theUnion will respond," "put a hold on it," "take it underadvisement," "defer," etc. If such words were used once,or even twice, they could indicate hesitancy. But whenused as a studied device for the negative they cannotserve to wash away repeated and absolutely consistentnegatives.The General Counsel makes much of the fact thatthere was agreement on some points. She is right, but thefact is that, compared to the disputed items, those mat-ters were of very little substance, of very minor signifi-cance. She also argues that because the parties nevereven reached subjects like wage rates, what is often re-ferred to as straight economics, it cannot be known butthat if the Respondent had been willing to talk a littlelonger-instead of acting unilaterally-the Company andthe Union might have agreed on everything, and signeda contract. In the light of the clearest evidence that Cle-ments was determined not to yield on the proposed dis-continuance of payments to his union's fund and especial-ly to any suggestion his "jurisdiction" be curtailed, thatargument carries little weight here. In any event, agree-ment here and there on very small matters, and even thefact wages were never reached, is not reason enough forholding there can be no impasse.On January 26, 1981, the Respondent informed theUnion that it was ceasing contribution to the supplementunemployment benefit fund, to the prepaid legal servicefund, and to the education fund. It also that day an-nounced that thereafter the employees would no longerenjoy the benefit of "portability" for their vacations. Ithad every right to take such action.Another major issue in dispute throughout the bargain-ing sessions was the Respondent's proposal to replace theUnion's health and welfare plan, a fund run by theUnion, with a private company plan for such insuranceof its own, with Massachusetts Mutual Insurance Compa-ny. Like the other payments listed above, this too metwith adamant refusal by the Union. There came a timewhen the Company discontinued paying into the Union'splan, although there is a blur in the record as to exactlywhen that came about. But it was, apparently, somethingduring 1981. I find nothing wrong in that unilateralaction.A more pinpointed allegation is that, while makingpayments into the Union's health and welfare plan, theCompany ignored its contract obligation to increase themonthly contributions as raised by the trustees of thatplan. Gard testified he never learned of the increase inpremiums until sometime in June, and that when he wasso advised, he did raise the amounts he was still payingat the time. The General Counsel placed in evidence aletter addressed to "All Employers" dated February1981, giving notice of the trustees' action raising the pre-mium. Gard said he never received that notice and thereis no evidence at all it was ever sent to his company. Ibelieve him. The system was that if any employer failedto pay, or paid less than the required amount, he wouldbe sent a reminder the very next month, and even ademand for interest or penalty on the unpaid amountdue. There is no proof, or claim, that such reminderswere sent to Gard between February and June. Could itbe that Clements, having trouble enough with Gard'scomplaint that the Union was exacting too much moneyfrom him, chose to hold off on that added cost until hesucceeded in bringing Gard to his knees? I find no meritin that particular allegation of the complaint.Another item of alleged unilateral action is said to beproved by a vacation schedule form the Respondentposted on April 15, 1981. It asks each employee listed onthe sheets to write down his choice of time when hewished to go on vacation during the vacation period.Next to each man's name is indicated the number ofweeks "to which you are entitled"-ranging from 1 to 3weeks. As explained above, during the bargaining thatpreceded that posting there developed an impasse on thequestion of vacation portability, the Union always insist-ing the employees continue to enjoy vacation benefits forwork performed for other companies in the past. It is thecontention of the General Counsel that by the posting ofthat notice the Respondent took away from some em-ployees vacations which they had earned, not by virtueof the portability provision in the expired contract, butby virtue of their actual employment with this Company.In effect she is saying it was a discrimination in employ-ment, a deliberate departure from a contract clausewhich was not disputed. She expressly disavowed anycontention that the form is proof of withdrawal of porta-bility benefits.The problem with this issue is that I cannot tell, fromthe total record, either just how much vacation time theseven men had coming based solely on the work per-formed for the Respondent, or whether the men in factwere deprived of any vacation benefits they had comingeven absent portability. One man, Claude Wood, testifiedhe had more vacation time coming "because I had gottenfive weeks the year before." But the year before includ-ed vacation earned under the portability principle. Icannot know that his earlier 5 weeks were independent364 WESTERN PUBLISHING CO.of that portability. And on May 11, when President Cle-ments wrote to the Company to protest that vacationschedule, he did not say it lessened the nonportability va-cation benefits. Instead he called it "unilateral abolitionof vacation time that the employees working in the juris-diction of this union are entitled to." But this languageimpliedly referred to their employment-includingWoods'?-with other companiesl Gard offered the expla-nation that the notice referred only to summer vacation,and not to any other time the men might have hadcoming which they were free to arrange separately withtheir supervisors. While that statement by him did notappear very convincing, it is still a fact the record doesnot show that any of the men claimed additional time, orwere refused when they asked. In sum, the evidencesimply does not prove affirmatively that the Respondentin fact deprived any of the people of vacation time prop-erly coming to them. Unfair labor practices must be es-tablished by convincing affirmative evidence on therecord as a whole.A final item of alleged unilateral action is the Compa-ny's failure to pay health and welfare benefits for an em-ployee named Miller, who was hired here late in Septem-ber 1980. He came from another company covered bythe same contract in effect between the Respondent andLocal 17. The Respondent first started making paymentson Miller's behalf in February 1981. Its failure to payduring the intervening 4 months is called an unfair laborpractice. Gard's explanation for the delay is that in itshealth and welfare provision the contract provides, "Theemployer shall contribute monthly costs for any employ-ee who is laid off up to maximum of four (4) months."He said he assumed the other company was doing that.It is a fact no one, not even Miller, told him otherwise inthe interval. Mrs Gard testified that sometime in Febru-ary Cook, the Local 17 steward on the job, told her "itwas time for me to be making contributions for GeorgeMiller's health and welfare and I told him I would."Cook put it differently. He said: "I was notified by theunion that George Miller's insurance hadn't been paidand I told Mr. Gard ...and he said that he thought hehad and he asked Mrs. Gard and they said they wouldcheck into it and if it hadn't been paid they'd take careof it." However informed, the Company then paid itright away.On its face, the story gives a perfectly plausible expla-nation for the delay in that one payment. The contractprovided somebody else was paying, this record showsthe fund's practice of complaining to delinquents yetnobody complained about this nonpayment, and the Re-spondent quickly paid when correctly informed. I do notthink the fact Miller was discharged, when the othercompany went out of business, instead of being "laidoff," makes any substantial difference. I make no findingof unfair labor practice under the circumstances.C. Section 8(a)(1)As already explained, all of this story involves nomore than technical violations of the statute, if in factthey had occurred. None of it is even alleged to havebeen motivated by union animus or any intent to coercethe employees in their union attachment. There is, how-ever, one item of alleged restraint and coercion said tohave violated Section 8(aXl). Wood, an employee at thetime of the events, who went on strike with the rest inOctober 1981 but has since been returned to work, testi-fied that Gard one day said to him "that if anybodyshould strike this company they would never work forhim again." Mrs. Gard, who, according to Wood waspresent then, in her testimony made no reference to thatalleged remark by her husband. And Gard said only thathe never said anything like that to anyone. Given thetensions that had been building up by that time, Gard'sunderstandable irritation with Clements for refusing togo along with what he viewed as proper economic con-siderations, and the fact Wood is now one of his employ-ees, I credit the employee in this instance.However irritated at that moment Gard should nothave made that statement. But in the light of the totalcase I do not believe this isolated instance of a violationof the statute warrants an unfair labor practice findingand the formality of a Board order. Moreover, whateverintimidating effect the words may have had on the em-ployees must by this time have been largely dissipated.By taking Wood back on the job Gard in effect himselfwithdrew his threat. If Wood passed the word to hisfellow employees, as he probably did, he has certainly letthem know he is back on the job again. It remains toosmall a matter to justify further consideration.[Recommended Order for dismissal omitted from pub-lication.]365